Citation Nr: 1528482	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-40 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for hyperlipidemia.

4. Entitlement to service connection for anemia.

5. Entitlement to service connection for an eye disability.  

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2005 to March 2009, and had active duty for training (ACDUTRA) in July and August 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for right and left shoulder disabilities, hyperlipidemia, anemia, an eye disability, hypertension, an inguinal hernia, cervical and lumbosacral spine disabilities, and a skin disability.  A September 2014 rating decision granted service connection for a cervical and lumbosacral spine disabilities, and dermatitis, and those matters are no longer before the Board.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran's representative did not appear for the hearing, but he elected to proceed without his representative, and was assisted during the hearing by a VA employee.  

The issue of service connection for an inguinal hernia was re-raised in a May 13, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it; it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for right and left shoulder disabilities are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.
FINDING OF FACT

During the May 2015 Board hearing, the Veteran withdrew his appeals seeking service connection for an eye disability, hypertension, an inguinal hernia, hyperlipidemia, and anemia.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking service connection for an eye disability, hypertension, an inguinal hernia, hyperlipidemia, and anemia; the Board has no further jurisdiction to consider an appeal regarding such claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw his appeals seeking service connection for an eye disability, hypertension, hernia, hyperlipidemia, and anemia, there is no need to discuss the impact of the VCAA on the matters, as any VCAA-mandated notice or duty to assist omission is harmless. 


                          Legal Criteria, Factual Background, and Analysis

Dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

During the May 2015 Board hearing, the Veteran indicated he had previously withdrawn his claims seeking service connection for an eye disability, hypertension and hernia, and was withdrawing his appeals seeking service connection for hyperlipidemia and anemia.  [The Board notes the Veteran indicated he was not seeking to appeal the January 2010 denials of service connection for an eye disability, hypertension, or inguinal hernia in his March 2010 notice of disagreement, but the RO considered the matters on appeal nonetheless and continued the denials in the July 2010 statement of the case (SOC) and a September 2014 supplemental SOC (SSOC).  At the May 2015 Board hearing, he indicated he intended to withdraw those issues.  For clarification and to ensure there is no further confusion, the Board is dismissing the matters.]  There are no allegations of error in fact or law remaining for appellate consideration with respect to these matters.  Accordingly, the appeals with respect to these issues must be dismissed.


ORDER

The appeals seeking service connection for an eye disability, hypertension, an inguinal hernia, hyperlipidemia, and anemia are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claims of service connection for left and right shoulder disabilities.  He contends such disabilities became manifest in service and have persisted since.  The threshold question in this matter is whether he actually has right and left shoulder disabilities.  A report of a March 2009 MRI of the right shoulder (associated with the Veteran's VA treatment records, but apparently taken a military base hospital during active duty service) notes a partial tear of the supraspinatus and conjoin tendon with infraspinatus, superior labral tear consistent with a SLAP (superior labral tear from anterior to posterior) lesion, and possible Bankart-type lesion.  A June 2009 private treatment note shows physical therapy was prescribed for impingement syndrome and labral tear; whether it was for the right or the left shoulder was not noted.  At the May 2015 Board hearing, the Veteran stated he had not been afforded a VA shoulder examination.  While it is not clear if he was aware the examination encompassed his shoulders or simply forgot about it with the passage of time, the record shows he was afforded a VA orthopedic examination in October 2009, when his shoulders were found to be normal, and no disability was diagnosed.  Notably, the examiner indicated the Veteran's claims file was not available for review, and it does not appear that the examination included X-ray or MRI studies.  As VA treatment records note a May 2009 MRI found a right shoulder SLAP (superior labral tear from anterior to posterior) lesion and degenerative joint disease (DJD), there is conflicting evidence in the matter, and another examination is needed for clarification.  

On a March 2010 VA authorization form, the Veteran indicate he had received treatment for his shoulders from a Dr. Laura Ross beginning in 2009, at the McGuire Air Force base, and through a Wounded Warrior program.  It does not appear that the complete records from these providers have been secured.  As any outstanding records of treatment the Veteran has received for his shoulders during or after his active duty service may contain pertinent evidence in the matter at hand, records of such treatment must be secured.  

The case is REMANDED for the following:
1. The AOJ should advise the Veteran that the complete records of all evaluations or treatment he received for his shoulders are pertinent evidence in the matter at hand, and ask him to identify all providers of such evaluations and treatment and provide authorizations for VA to secure complete records from any private providers identified (specifically including Dr. Laura Ross and the Wounded Warrior program).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ secure for the record complete clinical records of any (and all) treatment the Veteran has received for his shoulders at the McGuire Air Force base hospital during or following service.  If any such records have been lost or destroyed (or are non- existent), it should be so certified for the record, and the scope of the search must be noted.

3. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his shoulders from September 2014 to the present (to specifically include the reports of his treatment at the Philadelphia, Pennsylvania VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

4. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of any shoulder disability.  His entire VA record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right and left shoulder disability found.

(b) Please identify the likely etiology for each shoulder disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service?

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If a diagnosed shoulder disability is found to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

5. The AOJ should then review the entire record and readjudicate the claims of service connection for right and left shoulder disabilities.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


